Citation Nr: 1003469	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

In March 2009, the Veteran withdrew his request for a 
personal hearing before a member of the Board.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, and mood, without total 
occupational and social impairment. 


CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent, 
but not higher, for PTSD have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).



Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in July 
2004, August 2005, and June 2008. These letters told the 
Veteran that he could substantiate the claim with evidence 
that the disability had worsened, notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his increased rating claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  

The June 2008 letter further provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, in accordance with Dingess.  The letter told 
him that he could substantiate the claim with evidence of the 
impact of his disability on employment, provided examples of 
evidence that could substantiate the claim, and provided all 
elements of the notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the July 2004 letter.

There was a timing deficiency in that the notice was provided 
after the initial adjudication of the claim.  The deficiency 
was cured, however, by readjudication of the claim in 
supplemental statements of the case issued after the notice 
was provided.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).


Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all other available records, including 
service records, and records from various federal agencies.  
Additionally, the Veteran was afforded a VA examination in 
response to his claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational or social functioning or to 
require continuous medication.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation is warranted for an anxiety disorder 
if the Veteran exhibits: occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood. Id.

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 rating indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

PTSD

The Veteran was granted entitlement to service connection for 
PTSD in July 1998.  In November 2000, the Veteran's PTSD 
evaluation was increased to 50 percent disabling.  The 
Veteran filed a claim for an increased rating for PTSD, 
currently evaluated as 50 percent disabling, in June 2004, 
claiming a worsening of his disorder.

Background

In June 2004, a VA examiner stated that due to the Veteran's 
illnesses, he was unable to work more than a four-day 
workweek.

The Veteran was afforded a VA examination in August 2004.  He 
reported that he had been married since 1980, and at times, 
their relationship was "good."  He did state his wife was 
dissatisfied, because "he never did enough," and was angry 
with him when she discovered that he had a child from another 
relationship.  The Veteran reported that he had only one 
friend at work and did not fraternize outside of work.  

The Veteran also reported that he was employed as a truck 
driver, but his company lost a contract, and he would lose 
his job sometime in August.  The Veteran stated that he got 
along with coworkers and supervisors.  The Veteran reported 
that he had only one friend at work and did not fraternize 
outside of work.  He drove at night and being relatively 
isolated, avoided any social conflicts.  The Veteran stated 
he requested and obtained a letter from another VA examiner 
instructing that he work only four days per week since he had 
been experiencing increased amounts of anger and road rage.  

The examiner noted that the Veteran appeared at the interview 
dressed appropriately and neatly with good activities of 
daily living and hygiene.  The Veteran described his most 
common moods as irritable and anxious.  His attitude 
throughout the interview was cooperative; he appeared more 
anhedonic than anxious. His speech was at times hesitant, but 
always logical and relevant.  The Veteran's remote memory was 
intact, however, he did complain of some slippage in recent 
memory. There was no indication of any thought disorder, 
delusions, or hallucinations.  He was oriented times three.  

The Veteran was found to have impulse control problems, which 
appeared to be getting worse.  He stated that a little over a 
year ago, he did throw something at his garage door and broke 
a panel.  He described road rage incidents, to the point of 
getting out his vehicle, either his private vehicle or truck, 
to accost other people.  

The Veteran reported that he was depressed at times, and had 
been suicidal in the past but had no current plan or 
intention. He denied ever being homicidal.  The Veteran 
reported panic and anxiety attacks, however, on medication 
they were much less frequent.  His sleep was impaired, in 
that he slept approximately four hours per night, and 
experienced recurrent nightmares.  

The Veteran thought of Vietnam and other distressing events 
at least twice a month or more, however, he made efforts to 
avoid thoughts, feelings, or activities which may arouse 
them.  The examiner noted the Veteran had marked diminished 
interest in many activities, was very asocial, with 
detachment and estrangement from other people.  He was also 
hypervigilant and could not tolerate being around many people 
or having them walk behind him and had an exaggerated startle 
response.  

The examiner stated it appeared that the Veteran had 
increased symptoms of PTSD over the course of the last 
several years.  The examiner diagnosed the Veteran with 
chronic and severe PTSD, with increased symptoms in the last 
two years.  The Veteran was assigned a GAF of 52.

In a May 2005 VA behavioral health outpatient progress note, 
the examiner noted the Veteran had missed many appointments 
due to work.  The Veteran reported that he was overwhelmed by 
his job due to the amount of work and hours.  He stated that 
he and his wife agreed that he would resign from this 
position after their vacation.  He reported no suicidal or 
homicidal ideations, his mood was euthymic and he stated his 
anxiety was manageable.  Overall, the Veteran reported he was 
functioning "okay."  

A VA behavioral health outpatient progress note dated April 
2007, indicated the Veteran appeared anhedonic and he 
acknowledged depression, anxiety, PTSD symptoms and anger 
issues.  The Veteran reported that he now had more control 
over road rage and recently resumed medication to improve his 
mood.  The Veteran denied any current suicidal plant or 
intent.  He continued to have sleep difficulties with at 
least monthly nightmares of Vietnam.  The Veteran reported 
that he had little time or inclination to enjoy himself.  

An October 2007 VA behavioral health outpatient progress 
note, shows that the Veteran reported that he was currently 
unemployed because his former employer lost a contract.  He 
was actively looking for new employment by networking with 
friends and utilizing an unemployment agency.  He denied 
suicidal or homicidal ideations and stated he would not harm 
himself or anyone else.  The examiner diagnosed PTSD and 
depression, not otherwise specified.

In an April 2008 VA behavioral health outpatient progress 
note, the Veteran reported he did not "feel right," namely 
a worsening of depression, anxiety, irritability and anger 
since he started his new job in April.  The Veteran denied 
suicidal attempts or gestures and when asked about homicidal 
attempts, the Veteran replied "I have to say no."  The 
Veteran reported being unemployed from September 2007 to 
August 2008.  The examiner noted the Veteran was cooperative 
and friendly, with good eye contact.  He spoke in a soft 
voice and denied any auditory or visual hallucinations, or 
paranoia.  He described his mood as irritable and angry, his 
affect was appropriate.  His insight and judgment were good 
and his thought process was organized.  The examiner 
diagnosed moderate major depressive disorder and PTSD, and 
assigned a GAF of 50.

A VA behavioral health outpatient progress note dated May 
2008 noted the Veteran was diagnosed with moderate major 
depressive disorder, PTSD, and assigned a GAF of 50.  The 
Veteran continued with complaints of feeling depressed, 
irritable and anxious.  He described his mood as "the 
same," his affect was somewhat blunted.  The Veteran did not 
voice any suicidal ideations.

In an August 2008 VA behavioral health outpatient progress 
note, the Veteran reported working seven days a week as a 
truck driver and felt stressed, irritable, and angry to the 
point of wanting to look for a new job due to the hours.  The 
Veteran was alert and oriented in all spheres.  He appeared 
his stated age with fair activities of daily living.  He was 
cooperative, friendly and had good eye contact.  Speech was 
low in volume but normal in rate and rhythm.  His thought 
process was clear, goal-directed, and organized, with no 
evidence of psychosis.  Mood was dysphonic with judgment.  No 
evidence of impulse dyscontrol.  

The examiner noted that the Veteran continued to have a 
dysphoric mood and anxiety likely exacerbated by work stress.  
He was experiencing poor sleep due to his work schedule, and 
this could significantly exacerbate his mood irritability, 
anxiety, anger and depression.  The Veteran was diagnosed as 
having moderate major depressive disorder and PTSD with a GAF 
of 55.

In a September 2008 VA behavioral health outpatient progress 
note, the Veteran was noted to be alert and oriented in all 
spheres, was casually dressed with good activities of daily 
living.  Speech was clear and thoughts were organized with no 
evidence of psychosis, suicidal or homicidal ideations.  Mood 
was euthymic with a congruent affect.  There was no impulse 
dyscontrol and judgment and insight were intact. The Veteran 
was diagnosed with mild major depressive disorder, and PTSD.  
The examiner assigned a GAF of 55.  The examiner noted the 
Veteran's symptoms of a situationally depressed mood, 
insomnia, anger and irritability appeared to be related to 
job stress.  The Veteran had discontinued all psychotropic 
medication.  

Analysis

During the appeal period, the Veteran has reported 
significant depression and anxiety, and was generally given 
GAFs indicative of severe disability.  

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v.  
Principi, 15 Vet. App. 1, 11-14 (2001).

Deficiencies were reported in the areas of work, family 
relations, and mood.  Deficiencies in thinking and judgment 
have not been demonstrated.  There is no evidence that the 
Veteran has attempted to attend school.  The Veteran reports 
that he is married, but currently has strained marital 
relations.  He reported that he had one child; however, it 
appears that he has little contact with him.  He avoids 
situations involving crowds of people, and noted that he was 
becoming increasingly socially isolated, to include his 
family. 

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating for PTSD.  His history demonstrates clear 
occupational and social impairment, with deficiencies in most 
areas.  Resolving reasonable doubt in his favor, the Board 
finds that the Veteran has deficiencies in most of the areas 
needed for a 70 percent rating.  

A 100 percent rating is not warranted because the Veteran 
remains employed, has maintained social relationships with 
his wife, and has had at least one friendship.  During the 
August 2004 VA examination, the Veteran reported that he had 
been steadily employed for the past seventeen years as a 
truck driver.  It appears that based upon the Veteran's 
reports, any brief period of unemployability was due to 
economic considerations, rather than the Veteran's mental 
health issues (the Veteran reported that he was going to lose 
his job of seventeen years due to his company losing a dog 
food contract).  An August 2008 VA examiner noted the Veteran 
had started a new job in April 2008 and was currently 
employed. Hence, total social and occupational impairment has 
not been shown.

The Veteran has not been shown to have gross impairment in 
thought processes or communication.  Further, there is no 
evidence that the Veteran has persistent delusions or 
hallucinations.  Additionally, there is no evidence that the 
Veteran's PTSD has caused a persistent danger of hurting 
himself, or that he is unable to maintain a minimal level of 
personal hygiene.  He is not disoriented as to time or place, 
and there is no evidence that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, his own occupation, or his own name.  Although the 
Veteran reported a period of unemployment due to economic 
factors, not service-connected issues, the Veteran has been 
able to maintain employment without reports of reduced 
reliability or productivity.

As such, the Board finds that an evaluation in excess of 70 
percent is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7, 4.21.

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

As discussed above, the symptoms of the Veteran's PTSD 
consist of deficiencies in most of the areas described in the 
criteria for a 70 percent rating.  There have been no reports 
of symptoms that are outside the rating schedule.  Hence, the 
schedule reasonably describes the Veteran's disability, and 
referral for extraschedular consideration is not warranted. 

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted.  The 
Veteran is currently employed as a truck driver.

The evidence that does not show that PTSD prohibits the 
Veteran from obtaining or maintaining all gainful employment 
for which his education and occupational experience would 
otherwise qualify him.  Accordingly, the Board concludes that 
a TDIU rating is not warranted. 


ORDER

Entitlement to a disability evaluation of 70 percent for PTSD 
is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


